TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-08-00732-CV



                           In re Austin Independent School District


                   ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                           MEMORANDUM OPINION


              The Austin Independent School District’s petition for writ of mandamus is denied.

We vacate the Court’s November 26, 2008 stay order.




                                           __________________________________________

                                           Bob Pemberton, Justice

Before Justices Patterson, Pemberton and Waldrop

Filed: February 12, 2009